DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	The instant application claims domestic priority to PRO 63/105,319 filed on 10/25/2020. 


Information Disclosure Statement
The information disclosure statement (IDS) dated 03/28/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.
The information disclosure statement filed 01/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation, “[t]he oral care composition of claim 4, wherein the alkali metal salt of a tripolyphosphate is selected from: tetrasodium pyrophosphate, sodium tripolyphosphate and mixtures thereof.” There is insufficient antecedent basis for this limitation in the claim. There is no mention of an alkali metal salt of a tripolyphosphate in claim 4, therefore the claim is indefinite. Examiner suggests amending claim 6 to depend from claim 5. 
Claim 20 recites the limitation, "[t]he personal care composition of claim 14, wherein the dimethicone is volatile at about 25 degrees Centigrade.”.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of dimethicone in claim 14, therefore the claim is indefinite. Examiner suggests amending claim 20 to depend from claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

i) Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anastassov et al. (US Patent 10,172,786).
Anastassov et al. recites a cannabinoid toothpaste composition comprising; 
(a) at least one abrasive agent selected from the group consisting of abrasive silica, hydrated alumina, water-insoluble sodium metaphosphate, tricalcium phosphate, calcium phosphate dihydrate, anhydrous dicalcium phosphate, calcium pyrophosphate, calcium carbonate, sodium bicarbonate, and aluminum silicate;
 (b) at least one binder selected from the group consisting of guar gum, xanthan gum, sodium alginate, karaya gum, bentonite, carrageenan, and methylcellulose;
 (c) a humectant selected from the group consisting of sorbitol solution and glycerin solution;
 (d) a fluoridating agent selected from the group consisting of sodium fluoride, potassium fluoride, calcium fluoride, sodium fluorosilicate, acidulated phosphate fluoride, difluorosilane, sodium monofluorophosphate, ammonium fluorosilicate, and stannous fluoride;
(e) a surfactant selected from the group consisting of sodium lauryl sulfate, sodium lauryl sulfoacetate, dioctyl sodium sulfosuccinate, sulfolaurate, sodium lauryl sarcosinate, sodium stearyl fumarate, and sodium stearyl lactate; 
(f) water;
(g) a thickener;
(h) cannabidiol; and
(i) lactoferrin;
wherein cannabidiol is present in an amount of 0.1% to 0.5% by weight and lactoferrin is present in an amount of 0.1% to 0.5% by weight.
	Regarding instant claim 1, Anastassov et al. recites a cannabinoid toothpaste comprising cannabidiol, sodium fluoride, and water (Anastassov at claim 1). 
	Regarding instant claim 2 and 3, Anastassov et al. recites a cannabinoid toothpaste comprising stannous fluoride (Anastassov at claim1).
	Regarding instant claim 4, Anastassov et al. recites a cannabinoid toothpaste comprising guar gum, xanthan gum, karaya gum or methycellulose (Anastassov at claim 1).
	Regarding instant claim 5, Anastassov et al. recites a cannabinoid toothpaste comprising calcium pyrophosphate (Anastassov at claim 1).
	Regarding instant claim 7, Anastassov et al. recites a cannabinoid toothpaste comprising stannous fluoride (Anastassov at claim 1).
Regarding instant claim 8, Anastassov et al. recites a cannabinoid toothpaste comprising cannabidiol (Anastassov at claim 1).
Regarding instant claim 10, Anastassov et al. recites a cannabinoid toothpaste (Anastassov at claim 1).

ii) Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gardner et al. (US Patent Publication 2019/0255014 A1).
Gardner et al. recites a topical formulation for skin care (Gardner at claims 22-23) comprising a cannabidiol (Gardner at claim 5), dimethicone(Gardner at claim 6), water (Gardner at claim 7), antioxidants (Gardner at claim 7), and emulsifiers (Gardner at claim 7), ascorbic acid (Gardner at claim 8), tocopheryl acetate or alpha-tocopherol (Gardener at claim 8).
Regarding instant claim 14, Gardner recites a topical formulation for skin care (Gardner at claims 22-23) comprising water (Gardner at claim 7), a cannabidiol (Gardner at claim 5), emulsifiers (Gardner at claim 7), and antioxidants (Gardner at claim 7).
Regarding instant claim 15, Gardner recites a topical formulation for skin care (Gardner at claims 22-23) comprising cannabidiol (Gardner at claim 5).
Regarding instant claim 16, Gardner recites a topical formulation for skin care (Gardner at claims 22-23) comprising ascorbic acid or tocopheryl acetate or alpha-tocopherol (Gardener at claim 8).
Regarding instant claim 17, Gardner recites a topical formulation for skin care (Gardner at claims 22-23) comprising ascorbic acid (Gardner at claim 8).
Regarding instant claim 18, Gardner recites a topical formulation for skin care (Gardner at claims 22-23) comprising tocopheryl acetate or alpha-tocopherol (Gardener at claim 8).
Regarding instant claim 19, Gardner recites a topical formulation for skin care (Gardner at claims 22-23) comprising water (Gardner at claim 7), a cannabidiol (Gardner at claim 5), antioxidants (Gardner at claim 7), emulsifiers (Gardner at claim 7), and dimethicone (Gardner at claim 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A) Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 109939011 A).
Chang et al. teaches a cannabinoid toothpaste containing a cannabinoid, a friction agent (also known as an abrasive), a humectant, and a thickening agent (also known as a binder) (Chang at abstract). Chang further teaches the composition can contain stannous chloride (Chang at page 4 lines 25-50), cannabidiols (Chang at claim 3), water (Chang at claim 5), xylitol (Chang at claim 5), guar gum (Chang at claim 7), ethyl vanillin (Chang at page 4 lines 20-27), ascorbic acid (Chang at page 4 lines 40-50), copper fluoride (Chang at page 4 lines 25-50), zinc fluoride (Chang at page 4 lines 25-50), stannous fluoride (Chang at page 4 lines 25-50), glycerol (Chang at claim 5), and calcium carbonate (Chang at claim 4).
Chang differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Chang teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Chang to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Chang et al. teaches a cannabinoid toothpaste containing cannabidiols (Chang at claim 3), water (Chang at claim 5), and stannous chloride (Chang at page 4, lines 25-50).
Regarding instant claim 2, Chang et al. teaches a cannabinoid toothpaste containing stannous chloride (Chang at page 4 lines 25-50).
Regarding instant claim 3, Chang et al. teaches a cannabinoid toothpaste containing stannous chloride (Chang at page 4, lines 25-50).
Regarding instant claim 4, Chang et al. teaches a cannabinoid toothpaste containing guar gum (Chang at claim 7).
Regarding instant claim 5, Chang et al. teaches a cannabinoid toothpaste containing calcium pyrophosphate (Change at claim 4).
Regarding instant claim 7, Chang et al. teaches a cannabinoid toothpaste containing stannous fluoride (Chang at page 4, lines 25-50).
Regarding instant claim 8, Chang et al. teaches a cannabinoid toothpaste containing cannabidiols (Chang at claim 3).
Regarding instant claim 9, Chang et al. teaches a cannabinoid toothpaste containing stannous chloride (Chang at page 4 lines 25-50).
Regarding instant claim 10, Chang et al. teaches a cannabinoid toothpaste.
Regarding instant claim 11, Chang et al. teaches a cannabinoid toothpaste containing an orally acceptable vehicle water (Chang at claim 5), cannabidiols (Chang at claim 3), stannous chloride (Chang at page 4 lines 25-50), and ethyl vanillin (Chang at page 4 lines 20-27). Chang further teaches an orally acceptable vehicle xylitol (Chang at claim 5), copper fluoride (Chang at page 4 lines 25-50), guar gum (Chang at claim 7), glycerol (Chang at claim 5), and calcium carbonate (Chang at claim 4). It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Chang to have separated the composition into two compartments in order to separate component which interact and improve stability. See MPEP § 2144.04(v).
Regarding instant claim 12, a cannabinoid toothpaste containing cannabidiols (Chang at claim 3).
Regarding instant claim 13, a cannabinoid toothpaste containing ethyl vanillin (Chang at page 4 lines 20-27) or ascorbic acid (Chang at page 4 lines 40-50).

B) Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 109939011 A) in further view of Aoki et al. (US Patent 6,358,494 B1).
The teachings of Chang are discussed above.
The teachings of Chang differ from instant claim 11 insofar as they do not expressly teach a two-tube container. The teachings of Aoki et al. cure this deficit. 
Aoki et al. teaches a toothpaste container with two tubes containing separate toothpaste compositions (Aoki at claim 2). The separation of fluoride is due to the fluorides high activity which causes storing troubles (Aoki at column 3 lines 45-65).
Aoki does not teach the use of cannabinoids.
One would be motivated to use the two-tube container for the composition of Chang in order to isolate the fluoride salt from components that may speed up its degradation or interact with the fluoride thereby increasing the shelf-life and stability of the toothpaste. See MPEP §2143(d).
C) Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patron et al. (U.S. Patent Publication 2016/0376263 A1).
Patron teaches a composition which may be an oral care composition like toothpaste (Patron at [0060]) and which may be a cannabis-related product (Patron at [0055], [0193-0194]). which contains tetrasodium pyrophosphate as a known personal care ingredient (Patron at [0184]) and sodium tripoly as a pharmaceutical excipient (Patron at [0142]). Patron further teaches the use of pharmaceutical excipients including tocopherol, ascorbic acid, calcium carbonate, ceteareth-20, dimethicone, guar gum, polypropylene glycol, polysorbate 20, polysorbate 40, polysorbate 60, sodium tripolyphosphate, xylitol, and water (Patron at [0142]). Patron further teaches the use of personal care product ingredients including antioxidants, ascorbic acid, calcium pyrophosphate, calcium carbonate, dimethicone, emulsifiers, eugenol, guar gum, glycerol, selenium, polysorbate 20, polysorbate 80, stannous chloride, stannous fluoride, tetrasodium pyrophosphate, tocopherol, water, and xylitol (Patron at [0184]).
Patron differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Patron teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Patron to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including tetrahydrocannabinol (Patron at [0194]), water (Patron at [0184]), and stannous chloride (Patron at [0184]).
Regarding instant claim 2, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including stannous chloride (Patron at [0184]).
Regarding instant claim 3, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including stannous chloride (Patron at [0184]).
Regarding instant claim 4, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including guar gum (Patron at [0184]).
Regarding instant claim 5, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including calcium pyrophosphate (Patron at [0184]).
Regarding instant claim 6, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including tetrasodium pyrophosphate (Patron at [0184]).
Regarding instant claim 7, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including stannous fluoride (Patron at [0184]).
Regarding instant claim 8, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including tetrahydrocannabinol (Patron at [0194]). 
Regarding instant claim 9, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including stannous chloride (Patron at [0184]).
Regarding instant claim 10, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including toothpaste or dental floss (Patron at [0060]).
Regarding instant claim 11, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including water (Patron at [0184]), tetrahydrocannabinol (Patron at [0194]), stannous chloride (Patron at [0184]), and ascorbic acid (Patron at [0184]). Patron further teaches the use of stannous fluoride (Patron at [0184]), guar gum (Patron at [0184]), glycerol (Patron at [0184]), calcium carbonate (Patron at [0184]), and xylitol (Patron at [0184]). It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Patron to have separated the composition into two compartments. See MPEP § 2144.04 (v). One would be motivated to separate the components into separate compartments to isolate the fluoride salt from components that may speed up its degradation or interact with the fluoride. 
Regarding instant claim 12, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including tetrahydrocannabinol (Patron at [0194]).  
Regarding instant claim 13, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including ascorbic acid (Patron at [0184]).
Regarding instant claim 14, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]), which may be an oral care product (Patron at [0060]) including water (Patron at [0184]), tetrahydrocannabinol (Patron at [0194]), emulsifiers (Patron at [0184]), polysorbate 20 (Patron at [0184]), antioxidants (Patron at [0184]), and ascorbic acid (Patron at [0184]).   
Regarding instant claim 15, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]) including tetrahydrocannabinol (Patron at [0194]).
Regarding instant claim 16, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]) including ascorbic acid or tocopherol (Patron at [0184]).
Regarding instant claim 17, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]) including ascorbic acid (Patron at [0184]).
Regarding instant claim 18, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]) including tocopherol (Patron at [0184]).
Regarding instant claim 19, Patron teaches a cannabinoid containing personal care product (Patron at [0055], [0193-0194]) including water (Patron at [0184]), tetrahydrocannabinol (Patron at [0194]), emulsifiers (Patron at [0184]), polysorbate 20 (Patron at [0184]), antioxidants (Patron at [0184]), ascorbic acid (Patron at [0184]), and dimethicone (Patron at [0184]).
Regarding instant claim 20, it would have been prima facie obvious to one of ordinary skill in the art to have selected a dimethacone from the options taught by Patron to produce the desired skin feel or evaporation of the silicone oil over time. See MPEP §2144.05(II).

D) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anastassov et al. (U.S. Patent 10,172,786) in view of Patron et al. (U.S. Patent Publication 2016/0376263).
The teachings of Anastassov et al. are discussed above.
The teaching of Anastassov et al. differ from that of claim 6 insofar as they do not teach tetrasodium pyrophosphate. The teachings of Patron cure this deficit.
Patron teaches a composition which may be an oral care composition like toothpaste (Patron at [0060]) and which may be a cannabis-related product (Patron at [0055], [0193-0194]). which contains tetrasodium pyrophosphate as a known personal care ingredient (Patron at [0184]) and sodium tripolyphosphate as a pharmaceutical excipient (Patron at [0142]). 
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Anastassov to have included the tetrasodium pyrophosphate of Patron as an ingredient suitable for incorporation into personal care products as the composition is known in the art as suitable ingredient as disclosed by Patron [0184]. See MPEP §2144.07. It would have been prima facie obvious to have combined the tetrasodium pyrophosphate of Patron with the calcium pyrophosphate for the combined purpose of chelating or as anti-calculus agents. It would have been prima facie obvious to combine the tetrasodium pyrophosphate and the calcium pyrophosphate because they are art recognized equivalents used of the same purpose, as chelators or anti-calculus agents. One would have a reasonable expectation of success because both compositions teach cannabinoid personal care products with chelators. See MPEP §2144.06(I). 


Conclusion
	No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612